

	

		III

		109th CONGRESS

		1st Session

		S. RES. 243

		IN THE SENATE OF THE UNITED STATES

		

			September 15, 2005

			Mr. Talent (for himself,

			 Mr. Frist, Mr.

			 Santorum, Mr. McConnell,

			 Mr. Cornyn, Mr.

			 Brownback, Mr. Lott,

			 Mr. Grassley, Mr. Martinez, Mr.

			 Bunning, Mr. Allen,

			 Mr. Burns, Mr.

			 Stevens, Mr. DeMint,

			 Mr. Thune, Mr.

			 Ensign, and Mr. Kyl)

			 submitted the following resolution; which was considered and agreed

			 to

		

		RESOLUTION

		 Expressing Support for the Pledge of

		  Allegiance.

	

	

		Whereas on June 26, 2002, a 3-judge panel of the Ninth

			 Circuit Court of Appeals ruled in Newdow v. United States Congress that the

			 words under God in the Pledge of Allegiance violate the

			 Establishment Clause of the United States Constitution when recited voluntarily

			 by students in public schools;

		Whereas on March 4, 2003, the United States Senate passed

			 a resolution disapproving of the Ninth Circuit’s decision in Newdow by a vote

			 of 94–0;

		Whereas on June 14, 2004, the Supreme Court of the United

			 States dismissed the case, citing the plaintiff’s lack of standing;

		Whereas on January 3, 2005, the same plaintiff and 4 other

			 parents and their minor children filed a second suit in the Eastern District of

			 California challenging the words under God in the Pledge of

			 Allegiance;

		Whereas on September 14, 2005, the Eastern District of

			 California declined to dismiss the new Newdow case, holding that the Ninth

			 Circuit’s earlier ruling that the words under God in the Pledge

			 of Allegiance violate the Establishment Clause was still binding

			 precedent;

		Whereas this country was founded on religious freedom by

			 the Founding Fathers, many of whom were deeply religious;

		Whereas the First Amendment to the United States

			 Constitution embodies principles intended to guarantee freedom of religion both

			 through the free exercise thereof and by prohibiting the Government from

			 establishing a religion;

		Whereas Congress, in 1954, added the words under

			 God to the Pledge of Allegiance;

		Whereas Congress, in 1954, believed it was acting

			 constitutionally when it revised the Pledge of Allegiance;

		Whereas the Pledge of Allegiance has for more than 50

			 years included references to the United States flag, to our country having been

			 established as a union under God, and to this country being

			 dedicated to securing liberty and justice for all;

		Whereas the 107th Congress overwhelmingly passed a

			 resolution disapproving of the panel decision of the Ninth Circuit in Newdow,

			 and overwhelmingly passed legislation recodifying Federal law that establishes

			 the Pledge of Allegiance in order to demonstrate Congress’s opinion that

			 voluntarily reciting the Pledge in public schools is constitutional;

		Whereas the Senate believes that the Pledge of Allegiance,

			 as revised in 1954, as recodified in 2002, and as recognized in a resolution in

			 2003, is a fully constitutional expression of patriotism;

		Whereas the National Motto, patriotic songs, United States

			 legal tender, and engravings on Federal buildings also refer to

			 God; and

		Whereas in accordance with decisions of the United States

			 Supreme Court, public school students are already protected from being

			 compelled to recite the Pledge of Allegiance: Now, therefore, be it

		

	

		1.That the Senate strongly disapproves of the

			 September 14, 2005, decision by the United States District Court for the

			 Eastern District of California in Newdow, et al. v. The Congress of the United

			 States of America, et al.

		2.That the Senate authorizes and instructs

			 the Senate Legal Counsel to continue to cooperate fully with the Attorney

			 General in this case in order to vigorously defend the constitutionality of the

			 Pledge of Allegiance.

		

